Order modified to provide a new trial on all issues and as modified affirmed, with $10 costs and disbursements to plaintiff-respondent. Memorandum: The order improperly limited the scope of the new trial by providing for trial of only the issue of the amount of damages. The order should have provided for trial of all of the issues. (See Schroeder v. Syracuse Tr. Corp., 9 A D 2d 1012.) All concur. (Appeal from an order of Onondaga Special Term granting plaintiff’s motion to set aside the verdict of a jury in favor of plaintiff for $250, and granting a new trial unless defendant agrees to raise the amount of the jury’s verdict to $750, in an automobile negligence action.) Present — Williams, P. J., Bastow, Halpern and Henry, JJ.